Citation Nr: 0819730	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the 
amount of $6103.00.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1966 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision of a Committee on 
Waivers and Compromises (Committee on Waivers).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is requesting a waiver of the recovery of an 
overpayment, which according to the Committee of Waivers 
amounts to $6103.00.  The record raises the issue of whether 
the debt was properly created.  Before a decision can be made 
on whether the veteran is entitled to a waiver of the 
recovery of an overpayment, it must be determined whether or 
not the overpayment was properly calculated.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (The Court held that it is 
improper to adjudicate an application for waiver of a home 
loan guaranty debt without first determining the lawfulness 
of the debt asserted).  

The record shows that in October 2001 the veteran was 
notified that information was received from the Internal 
Revenue Service, which showed unreported income to VA.    

In the decision of August 2003 by the Committee on Waivers, 
the actual calculation of the indebtedness, that is, the 
amount of VA benefits overpaid can not be determined from the 
Committee's decision or from the statement of the case.  

Accordingly, the case is REMANDED for the following action:

1. Prepare an audit of the 
indebtedness, clearly setting forth the 
period of the overpayment and the 
calculations to determine the amount of 
the indebtedness.  The audit should 
include the monthly adjustment to 
income based on additional income.  The 
total amount of the overpayment should 
be indicated.  Once compiled, associate 
the audit report with the claims 
folder, and send a copy to the veteran. 

2. Ask the veteran for a current 
financial report, VA Form 5655.

3. Following completion of the above, 
adjudicate the claim for waiver of 
recovery of the indebtedness.  If the 
decision remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



